Exhibit 10.9 ALLONGE TO MORTGAGE NOTE As of June 1, 2012 THIS ALLONGE TO MORTGAGE NOTE (THE “ALLONGE”) IS TO BE ATTACHED PERMANENTLY TO THE MORTGAGE NOTE DATED AS OF MAY 27, 2, GROS-ITE INDUSTRIES, INC., AND APEX MACHINE TOOL COMPANY, INC. (collectively, the “BORROWER”) TO THE ORDER OF TD BANK, N.A. IN THE ORIGINAL PRINCIPAL AMOUNT OF TWO MILLION SIX HUNDRED FORTY THOUSAND AND 00/100 DOLLARS ($2,640,000.00) (THE “NOTE”). All capitalized terms used but not otherwise defined in this Allonge shall have the meanings ascribed to such terms in the Note. Except as set forth in this Allonge, the Note remains in full force and effect and has not been modified or amended in any respect. This Allonge and the Note shall be read, construed and interpreted as one and the same instrument. The Note is hereby amended so that any and all references to “Borrower” or “Maker” shall hereinafter mean and include EDAC TECHNOLOGIES CORPORATION, GROS-ITE INDUSTRIES, INC., APEX MACHINE TOOL COMPANY, INC., and EBTEC CORPORATION, jointly and severally. [remainder of page intentionally left blank; signature page follows] To the extent necessary to assure the liability of the Borrower to the holder of the Note, the signature of the entities constituting the Borrower appearing below shall be construed as both an endorsement and a reissue of the Note. EDAC TECHNOLOGIES CORPORATION By: /s/Glenn L. Purple Name: Glenn L. Purple Its Chief Financial Officer Duly Authorized GROS-ITE INDUSTRIES, INC. By: /s/Glenn L. Purple Name: Glenn L. Purple Its Secretary Duly Authorized APEX MACHINE TOOL COMPANY, INC. By: /s/Glenn L. Purple Name: Glenn L. Purple Its Secretary Duly Authorized EBTEC CORPORATION By: /s/Glenn L. Purple Name: Glenn L. Purple Its Treasurer Duly Authorized
